IN THE SUPREME COURT OF PENNSYLVANIA
                             EASTERN DISTRICT


WAYNE DELOATCH                              :   No. 117 EAL 2020
                                            :
                                            :
             v.                             :   Petition for Allowance of Appeal
                                            :   from the Order of the
                                            :   Commonwealth Court
WORKERS' COMPENSATION APPEAL                :
BOARD (CITY OF PHILADELPHIA)                :
                                            :
                                            :
PETITION OF: CITY OF PHILADELPHIA           :


                                     ORDER



PER CURIAM

     AND NOW, this 12th day of August, 2020, the Petition for Allowance of Appeal is

DENIED.